                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL NO. 1:18-cv-00117-MR-WCM

UNITED STATES OF AMERICA,     )
                              )
              Plaintiff,      )
                              )
vs.                           ) CONSENT ORDER REGARDING
                              ) CLAIM OF FLAGSTAR BANK,
129 RESERVOIR RIDGE DRIVE     )           FSB
CULLOWHEE, NC.,               )
                              )
              Defendant.      )
______________________________)

     THIS MATTER is before the Court on the parties’ Consent Motion

Regarding Claim of Flagstar Bank, FSB (“Flagstar”).     [Doc. 34]

     The parties have stipulated and agreed to, and the Court finds, the

following facts. On May 1, 2018, the United States filed this civil in rem

action, which seeks forfeiture of a residence located at 129 Reservoir Ridge

Drive, Cullowhee, NC (the “Defendant Property”).      [Doc. 1].   On June 28,

2011, the Claimant Mark Miller (“Miller”) borrowed the original principal sum

of $152,070.00 by means of a promissory note originally payable to

Mortgage Makers, Inc. (“the Note”). A copy of the Note was attached as

Exhibit B to the claim filed by JPMorgan Chase Bank, N.A. (“Chase”) on July

3, 2018.     [Doc. 12-2].   As security for repayment of the Note, Miller
conveyed a Deed of Trust concerning the Defendant Property, which was

recorded in Book 1898 at Page 778 of the Jackson County Registry.

      On or about December 4, 2018, Chase transferred the Note to

Lakeview Loan Servicing, LLC (“Lakeview”). Lakeview is in possession of

and control of the Note. Lakeview appointed Flagstar a limited power of

attorney to enforce the Note, and Flagstar thus asserts an interest in the

Defendant Property.      [Doc. 22-1].

      Miller and Flagstar have filed claims concerning the Defendant

Property.    [See Docs. 8, 12 1 ].       While Flagstar does not contest the

forfeiture of the Defendant Property, Flagstar seeks to protect its interest in

the Defendant Property in the event that there is any failure to pay the Note

or if the Note is not paid in full as a result of any forfeiture sale or other

resolution of this action.   The parties agree that any order or agreement to

forfeit or sell the Defendant Property, judicial or otherwise, shall be subject

to the Note and Deed of Trust.          Flagstar agrees that the United States

reserves the right to terminate this forfeiture action at any time.




1  Chase initially filed a claim concerning the Defendant Property. [Doc. 12].
Subsequently, Flagstar moved to be substituted as the claimant in place of Chase [Doc.
19], which the Court allowed [Doc. 23].
                                          2
      Accordingly, the Court will grant Flagstar’s Claim.       Unless specifically

directed by an order of the Court, Flagstar shall be excused and relieved

from further participation in this action.      The parties agree to bear their own

costs, including attorney’s fees, in connection with Flagstar’s Claim. This

Consent Order does not resolve Miller’s Claim, which remains pending.

Litigation between the United States and Miller is ongoing.

      IT IS, THEREFORE, ORDERED that the parties’ Consent Motion [Doc.

34] is GRANTED, and Flagstar’s Claim [Doc. 19] is GRANTED in as much

as the parties agree that any order or agreement to forfeit or sell the

Defendant Property, judicial or otherwise, shall be subject to the Note and

Deed of Trust.

      IT IS SO ORDERED.
                            Signed: March 30, 2020




                                           3
